Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0023], lines 8-9, change “a developing cartridges 8 serving as a developing device” to --- developing cartridges 8Y, 8M, 8C, and 8K serving as developing devices ---.
In paragraph [0023], line 10, change “illustrating the” to --- illustrating a ---.
In paragraph [0023], lines 8-9, the developing cartridges are identified as a developing device.  In paragraph [0023], lines 10-11, the drum unit is identified as a developing device.  Which is a developing device?
In paragraph [0024], line 4, after “print sheet” insert --- ; recording media ---.

In paragraph [0032], line 1, change “30” to --- 30 (30Y, 30M, 30C, 30K) ---.
In paragraph [0039], line 2, change “recording media” to --- recording medium ---.
In paragraph [0056], line 22, change “regulating portion” to --- first regulating portion ---.
In paragraph [0064], lines 4 and 5, change “fixation portion” to --- fixing portion ---.
In paragraph [0065], line 10, change “face of the” to --- face of a ---.
In paragraph [0072], line 5, change “output end” to --- outside end ---.
In paragraph [0074], line 1, after “fixing portion” insert --- W ---.
In paragraph [0074], line 6, change “output end” to --- outside end ---.
In paragraph [0090], line 19, change “a regulating member’ to --- the regulating member ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the regulating member" in lines 13, 15, 20, and 22.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a developing device to be used for an image forming apparatus, the developing device including: a developing frame configured to store developer; a developing member configured to rotate and to carry the developer; and a regulating blade having 

Claims 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokomori et al disclose a developing apparatus that includes a developing frame, a developer carrying body, and a regulating member, wherein the regulating member includes an elastic blade to be brought into contact with developer and a supporting member for supporting the elastic blade.  The supporting member is supported by the developing frame.  The elastic blade is coupled with the supporting member by welding.
Yokoi et al ‘077 disclose a blade assembly may include a blade disposed adjacent to a developer carrier.  The blade may include a weld mark joining the blade to a supporting member.  
Yokoi et al ‘357 disclose a developing blade apparatus may include a supporting member including s protrusion and a developing blade connected to the supporting member and including an opening.  The developing blade may include a plurality of weld marks that includes a first weld mark and a second weld mark.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
June 23, 2021